Citation Nr: 0810433	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  01-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for loss of balance, to 
include as secondary to service-connected right ear hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty for 6 years, 7 
months and 16 days, including from August 1952 to October 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) and Board 
remand.

A video hearing was held before the undersigned Veterans Law 
Judge in November 2004.  A copy of the transcript of that 
hearing is of record.  At the November 2004 hearing, the 
veteran raised a claim for entitlement to service connection 
for left ear hearing loss.  This issue is referred to the RO 
for action deemed appropriate. 


FINDING OF FACT

The evidence of record demonstrates that loss of balance is 
not related to active military service and is not proximately 
due to or the result of service-connected right ear hearing 
loss or tinnitus.


CONCLUSION OF LAW

Loss of balance was not incurred in or aggravated by active 
military service, to include as due to or the result of 
service-connected right ear hearing loss or tinnitus.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for loss of balance, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an August 
2007 post-remand re-adjudication of the veteran's claim, a 
July 2004 supplemental statement of the case and a September 
2006 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service entrance examination was negative for 
any balance or neurological problems.  Service records 
indicated that in 1951, the veteran's right ear was exposed 
to a blast of a 75 mm rifle.  Immediately afterwards, there 
was no hearing for 1 week, right ear tinnitus, and bloody and 
purulent discharge.  The veteran's hearing improved, but was 
never as good as it was before.  An audiogram found 
perceptive deafness of the right ear.  The impression was 
perceptive deafness, probably secondary to acoustic trauma 
ear, mild.  The veteran was placed on profile and was not to 
be exposed to further artillery or gunfire if at all 
possible.  The service medical records were negative for any 
loss of balance or neurological complaints, treatments, or 
diagnoses.  The veteran's service discharge examination was 
negative for any loss of balance or other neurological 
problems.  

In a September 1988 VA medical record, the veteran reported 
hearing loss since service and frequent night tinnitus.  Upon 
examination, there was bilateral hearing loss and bilateral 
normal tympanic membrane compliance. 

In an August 1996 private medical record, the veteran 
reported hearing loss, tinnitus, and dizzy spells.  Upon 
examination, there was bilateral hearing loss and normal 
middle ear pressure.  Tympanogram showed good mobility but 
there were elevated acoustic reflexes.  In a July 2000 
private record, the veteran reported right ear tinnitus and 
left ear growth.  Upon examination, audiometry found 
bilateral hearing loss.  There was bilateral good mobility of 
the tympanic membranes, normal middle ear pressure, present 
acoustic reflexes, and no significant decay.  The examiner 
assessed bilateral hearing loss and normal middle ear 
function.

In an October 2002 VA audiological examination, the veteran 
reported hearing loss and tinnitus since 1951.  Upon 
examination, there was mild bilateral hearing loss, normal 
middle ear function, normal tympanograms, present acoustic 
reflexes, and normal reflex decay.  In an October 2000 VA ear 
disease examination, the veteran reported bilateral tinnitus, 
decreased hearing, and balance problems.  Upon examination, 
there was no active disease of the ears.  The diagnosis was 
tinnitus.  

In a March 2001 private medical record, the veteran reported 
disequilibrium, particularly following the use of a hearing 
aid or following noise exposure.  The veteran also reported 
hearing loss and tinnitus.  Upon examination, there was 
bilateral hearing loss, good mobility of the tympanic 
membranes, and present acoustic reflexes.  There was right 
ear normal middle ear pressure and left ear slightly negative 
middle ear pressure.  The examiner assessed hearing loss and 
relatively normal middle ear function, but that 
electronystagmography (ENG) was needed to rule out vestibular 
system deficit.  An ENG was conducted.  Ocular motility tests 
were normal and there were negative head-shaking nystagmus, 
benign paroxysmal positioning nystagmus, and caloric tests.  
There were positive spontaneous nystagmus and positional 
nystagmus tests.  The examiner opined that the findings 
indicated the presence of pathology involving either the 
peripheral vestibular system or the central nervous system.

In an October 2001 statement, the veteran reported that he 
suffered an inservice ear injury and had hearing problems 
since that time.  He stated that he was issued a hearing aid 
in 1981.  

A December 2001 VA audiological examination was conducted.  
The veteran reported hearing loss, tinnitus, and balance 
problems since 1951.  Upon examination, there was bilateral 
hearing loss, normal middle ear function, normal tympanogram 
testing, present acoustic reflexes, and normal reflex decay.  
A January 2002 VA ear disease examination was conducted.  The 
veteran reported a history of hearing loss, tinnitus, 
vertigo, and balance or gait problems.  Upon examination, 
there was normal auricle, external canals, tympanic membrane, 
tympanum, and mastoids.  

An August 2002 private medical record confirmed the veteran's 
hearing loss.

An August 2002 VA ear disease examination was conducted.  The 
veteran reported lightheadedness while walking or standing 
and bilateral tinnitus.  Examination showed no deformities of 
the auricle and no edema, scaling or discharge of the 
external canal.  There were negative tympanic membrane and 
tympanum examinations.  There was no evidence of mastoid 
discharge or cholesteatoma.  There was no active disease and 
no middle or inner ear infections, suppuration, effusion, or 
aural polyps.  The examiner determined that the presence of 
any peripheral vestibular disorders was unknown and there was 
no true vertigo, only lightheadedness, which could be of 
simple origin.  The examiner stated that nevertheless, an ENG 
should be conducted.  A December 2002 ENG was conducted.  The 
ENG was normal, with no vestibular involvement found.  The 
examiner opined that there was no evidence of loss of balance 
and that the veteran's symptoms were not objectively related 
to hearing loss or tinnitus.  An August 2002 VA audiological 
examination was conducted.  The veteran reported hearing loss 
and tinnitus since 1951 and episodic positional vertigo and 
imbalance for many years.  Upon examination, there was 
bilateral hearing loss and normal middle ear function.  There 
was normal tympanic membrane testing, present acoustic 
reflexes, and no acoustic reflex delay.  An ENG was normal.

In a June 2003 VA medical record, the veteran reported that 
he was not using his hearing aids because they made the 
imbalance worse.  In a November 2003 VA record, the veteran 
reported a sudden dizzy spell and that he fell down about 1.5 
months ago.  He reported imbalance when standing from a 
sitting position.  He stated he was not using his hearing 
aids because the imbalance was worse.  Upon examination, the 
auditory canal appeared clean with intact tympanic membrane.  
The assessment was positional vertigo.  In a December 2003 VA 
record, the veteran reported hearing loss and hearing aid 
use.  Upon examination, there was right ear normal middle ear 
function and left ear excessive mobility of the tympanic 
membrane, and bilateral hearing loss.  A June 2004 VA 
audiological examination was conducted.  The veteran reported 
hearing loss, tinnitus, and balance problems since 1951.  
Upon examination, there was bilateral hearing loss.  There 
was bilateral present acoustic reflexes, normal reflex decay, 
and Type A tympanograms.  The diagnosis was bilateral hearing 
loss and normal middle ear function.    

At the July 2004 RO hearing, the veteran testified that a 
doctor told him his loss of balance was due to his tinnitus 
and hearing loss.  At the November 2004 Board hearing, the 
veteran reported that a doctor hold him he had a possible 
inner ear problem and that the real problem was vertigo.  The 
veteran reported that he had infrequent balance problems.  
The veteran's wife testified that sometimes when the veteran 
was walking he had to stop due to his balance and that once 
in a meeting she saw him fall down.  

A January 2007 VA audiological examination was conducted upon 
a review of the claims file.  The veteran reported an 
inservice incident after which he had immediate bleeding, 
pain, and tinnitus.  He also reported 6 years of infantry 
noise exposure and denied any history of civilian noise 
exposure.  He also reported imbalance and episodic positional 
vertigo for some years and current tinnitus.  The examiner 
noted the 1954 service record that noted the inservice blast 
exposure, the March 2001 private audiological examination, 
and the December 2001 and August 2002 VA audiological 
examinations.  Upon audiological examination, there was right 
ear moderate to profound hearing loss and left ear moderate 
to severe hearing loss.  There were normal tympanic membranes 
with acoustic reflexes present at expected levels and no 
acoustic reflex delay.  Upon ENG studies, there was a normal 
gaze test, normal sinusoidal tracking, normal horizontal and 
vertical saccade test, symmetrical optokinetic test.  There 
was no nystagmus observed or elicited upon spontaneous 
nystagmus test, positional test, and Dix-Hallpike tests.  
Upon the caloric test, there was normal caloric response.  
Right was 49% and left was 51 %, a difference of 2% which 
fell within normal limits.  The diagnosis was bilateral ear 
hearing loss and normal middle ear function.  The examiner 
noted that this was a normal study of the peripheral and 
central vestibular systems and that the testing results were 
normal.  The examiner opined that the condition of loss of 
balance was not associated with hearing loss or tinnitus.

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for loss 
of balance.  The evidence of record is unclear regarding the 
presence of a currently diagnosed disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran and his wife testified 
that he had dizzy spells, balance problems, and that he had 
falls.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (noting that a lay witness is 
competent to provide evidence as to the visible symptoms or 
manifestations of a disease or disability).  But although a 
March 2001 private examiner found pathology indicative of 
problems with either the peripheral vestibular system or the 
central nervous system and a June 2003 VA examiner assessed 
positional vertigo, an August 2002 VA examiner noted normal 
ENG with no evidence of loss of balance and a January 2007 VA 
examiner noted normal peripheral and central vestibular 
systems.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  

Assuming, however, that there is such a currently diagnosed 
disability, the Board finds that the evidence of record 
demonstrates that direct service connection is not warranted.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that 
the Board must analyze the credibility and probative value of 
all material evidence and provide the basis for the rejection 
of any such evidence).  There is no evidence of loss of 
balance during service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
other evidence of record indicates that any loss of balance 
is not related to active service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Although the veteran 
asserts loss of balance since active service, the veteran did 
not report any loss of balance difficulties during service, 
or until 1996, almost 40 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  To the extent that the veteran asserts that his 
loss of balance is due to active service, to include the 
inservice blast, his testimony is not competent to provide 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  

The Board also finds that the evidence of record demonstrates 
that secondary service connection is not warranted.  Caluza, 
7 Vet. App. at 506.  The Board finds the January 2007 VA 
examiner's opinion, provided upon a thorough review of the 
claims file and examination of the veteran, that any loss of 
balance was not associated with hearing loss or tinnitus, 
highly probative.  38 C.F.R. § 3.310; Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of an expert).  
Although the veteran has asserted that his loss of balance is 
related to his service-connected right ear hearing loss and 
tinnitus, his testimony is not competent to establish such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  
Accordingly, service connection for loss of balance is not 
warranted.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for loss of balance, to include as 
secondary to service-connected right ear hearing loss and 
tinnitus, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


